Martin, J.
The situation here is somewhat similar to that presented in the appeal by the defendant Rosenthal Engineering Contracting Company, Inc., decision in which.is handed down herewith. (Eighth & Ninth Avenues R. Co. v. City of New York, *471224 App. Div. 467.) Here, however, the court granted the application to compel the city of New York and the Board of Transportation of the City of New York to serve a bill of particulars and denied the application to compel the plaintiffs to serve a bill of particulars on the defendant, appellant.
The orders granting the motion should be affirmed, with leave to the city of New York and the Board of Transportation to apply for a bill of particulars to be served by plaintiffs which is to be similar in all respects to and coextensive with the bill of particulars which the court has directed the city of New York and the Board of Transportation to serve upon the other defendants. The city of New York and the Board of Transportation to be given sufficient time to comply with this order.
Dowling, P. J., Finch, McAvoy and Proskauer, JJ., concur.
Orders granting motions for bills of particulars affirmed, with leave to defendants the city of New York and the Board of Transportation to apply for a bill of particulars to be served by plaintiffs, which is to be similar to and coextensive with the bill of particulars which the city and the Board of Transportation are directed to serve on the other defendants. The city and said Board to have sufficient time to comply with this order. Settle orders on notice.